Exhibit YUM! Brands, Inc. Ratio of Earnings to Fixed Charges Years Ended 2007-2003 (in millions except ratio amounts) 52 weeks 53 weeks 52 weeks 2007 2005 2006 2004 2003 Earnings: Pretax income from continuing operations before cumulative effect of accounting changes $ 1,191 $ 1,026 $ 1,108 $ 1,026 $ 886 50% or less owned Affiliates’ interests, net (7 ) (8 ) (12 ) 2 1 Interest expense 217 148 172 145 185 Interest portion of net rent expense 243 179 209 164 147 Earnings available for fixed charges $ 1,644 $ 1,345 $ 1,477 $ 1,337 $ 1,219 Fixed Charges: Interest expense $ 217 $ 148 $ 174 $ 146 $ 185 Interest portion of net rent expense 243 179 209 164 147 Total fixed charges $ 460 $ 327 $ 383 $ 310 $ 332 Ratio of earnings to fixed charges 3.57 4.11 3.86 4.31 3.67
